Exhibit 10.34

U.S. BANCORP

PERFORMANCE RESTRICTED STOCK UNIT AWARD AGREEMENT

THIS AGREEMENT is made as of <Grant Date> (the “Grant Date”), by and between
U.S. Bancorp (the “Company”) and <Participant Name> (the “Participant”),
together with the Completed Exhibit A which is incorporated herein by reference
(collectively, the “Agreement”), sets forth the terms and conditions of a
performance restricted stock unit award representing the right to receive
<Number of Target Awards Granted> shares of common stock of the Company, par
value $0.01 per share (the “Common Stock”). The grant of this performance
restricted stock unit award is made pursuant to the Company’s 2015 Stock
Incentive Plan, which was approved by shareholders on April 21, 2015 (the
“Plan”) and is subject to its terms. Capitalized terms that are not defined in
the Agreement shall have the meaning ascribed to such terms in the Plan.

The Company and Participant agree as follows:

1. Award

Subject to the terms and conditions of the Plan and the Agreement, the Company
grants to Participant a performance restricted stock unit award (the “Units”)
entitling Participant to <Number of Target Awards Granted> performance
restricted stock units (such number of units, the “Target Award Number”). The
Target Award Number shall be adjusted upward or downward as provided in the
Completed Exhibit A. The number of Units that Participant will receive under the
Agreement, after giving effect to such adjustment, is referred to herein as the
“Final Award Number.” Each Unit represents the right to receive one share of
Common Stock, subject to the vesting requirements and distribution provisions of
the Agreement and the terms of the Plan. The shares of Common Stock
distributable to Participant with respect to the Units granted hereunder are
referred to as the “Shares.” The Completed Exhibit A sets forth (a) the
performance period over which the Final Award Number will be determined (the
“Performance Period”), and (b) the date on which the Final Award Number will be
determined (the “Determination Date”).

2. Vesting; Forfeiture

(a) Time-Based Vesting Conditions. Subject to the terms and conditions of the
Agreement, if the Participant remains continuously employed by the Company or an
Affiliate of the Company through the Vesting Date as set forth in the vesting
schedule (the “Vesting Schedule”) detailed at the end of this Agreement in the
Appendix: Vesting Schedule (the “Scheduled Vesting Date”), the number of Units
equal to the Final Award Number shall become vested on the Scheduled Vesting
Date and will be settled and Shares delivered in accordance with Section 3,
provided that Participant has at all times since the Grant Date complied with
the terms of any confidentiality and non-solicitation agreement between the
Company or an Affiliate and the Participant. Except as otherwise provided in the
Agreement, if Participant ceases to be an employee of the Company and its
Affiliates prior to the Scheduled Vesting Date, all Units that have not become
vested previously shall be immediately and irrevocably forfeited.

(b) Continued Vesting Upon Separation From Service Due to Retirement or
Disability. Notwithstanding Section 2(a), if Participant has a Separation From
Service (as defined in Section 10) with the Company or any Affiliate by reason
of Retirement (as defined in Section 10) or Disability (as defined in
Section 10), prior to the Scheduled Vesting Date, and provided such Separation
From Service is not a Qualifying Termination (as defined in Section 10), the
Units shall not be forfeited, but rather, the Final Award Number will be
determined in accordance with Section 1 and the Units shall continue to vest on
the Scheduled Vesting Date subject to the terms of the Agreement, including
Section 2(f) hereof, and provided that Participant has at all times since the
Grant Date complied with the terms of any confidentiality and non-solicitation
agreement between the Company or an Affiliate and the Participant.

(c) Acceleration of Vesting Upon Death. If Participant ceases to be an employee
by reason of death, or if Participant dies after a Separation From Service by
reason of Retirement or Disability, prior to the Scheduled Vesting Date, then
the Units will become vested in accordance with this Section 2(c). If such death
occurs prior to the last day of the Performance Period, a number of Units equal
to the Target Award Number will vest upon Participant’s death. If the death
occurs on or after the last day of the Performance Period, then a number of
Units equal to the Final Award Number will vest and be distributed to the
Participant in accordance with Section 3(d). Notwithstanding the foregoing, such
vesting is subject to the terms of the Agreement, including Section 2(f) hereof,
and provided the Participant has at all times since the Grant Date complied with
the terms of any confidentiality and non-solicitation agreement between the
Company or an Affiliate and the Participant.



--------------------------------------------------------------------------------

(d) Acceleration of Vesting Following a Qualifying Termination. Notwithstanding
the vesting provisions contained in Sections 2(a) and 2(b) above, but subject to
the other terms and conditions of the Agreement, if Participant experiences a
Qualifying Termination prior to the Scheduled Vesting Date, then the Units will
become vested in accordance with this Section 2(d). If the Qualifying
Termination occurs prior to the last day of the Performance Period, a number of
Units equal to the Target Award Number will vest upon Participant’s Qualifying
Termination. If the Qualifying Termination occurs on or after the last date of
the Performance Period, then a number of Units equal to the Final Award Number
will vest and be distributed to the Participant in accordance with Section 3(b).
Notwithstanding the foregoing, such accelerated vesting is subject to the terms
of the Agreement, including Section 2(f) hereof, and provided that the
Participant has at all times since the Grant Date complied with the terms of any
confidentiality and non-solicitation agreement between the Company or an
Affiliate and the Participant. Notwithstanding the foregoing, if in connection
with a Change in Control the Units are adjusted, or units in the acquiring or
surviving entity are substituted for the Units, or the Plan is terminated, in
each case as permitted under the Plan and in accordance with Section 409A, then
the terms of such adjustment, substitution or plan termination will govern the
treatment of the Units.

(e) Forfeiture on Termination of Employment for Cause and on Breach of
Confidentiality Agreement. If Participant violates the terms of any
confidentiality and non-solicitation agreement between the Company or an
Affiliate and the Participant, all Units that have not been settled (and Shares
delivered) previously shall be immediately and irrevocably forfeited. If
Participant’s employment with the Company is terminated for Cause, all Units
that have not been settled (and Shares delivered) previously shall be
immediately and irrevocably forfeited. Upon forfeiture, Participant shall have
no rights relating to the forfeited Units (including, without limitation, any
rights to receive a distribution of Shares with respect to the Units and the
right to receive Dividend Equivalents).

(f) Special Risk-Related Cancellation Provisions. Notwithstanding any other
provision of the Agreement, if at any time subsequent to the Grant Date the
Committee determines, in its sole discretion, that Participant has subjected the
Company to significant financial, reputational, or other risk by (i) failing to
comply with Company policies and procedures, including the Code of Ethics and
Business Conduct, (ii) violating any law or regulation, (iii) engaging in
negligence or willful misconduct, or (iv) engaging in activity resulting in a
significant or material control deficiency under the Sarbanes-Oxley Act of 2002,
then all or part of the Units granted under the Agreement that have not been
settled (and Shares delivered) at the time of such determination may be
cancelled. If any Units are cancelled pursuant to this provision, Participant
will have no rights with respect to the Units (including, without limitation,
any rights to receive a distribution of Shares with respect to the Units and the
right to receive Dividend Equivalents).

3. Distribution of Shares with Respect to Units

Subject to the terms of the Agreement, including the restrictions in this
Section 3, following the vesting of Units and following the payment of any
applicable withholding taxes pursuant to Section 7 hereof, the Company shall
cause to be issued and delivered to Participant (including through book entry)
Shares registered in the name of Participant or in the name of Participant’s
legal representatives, beneficiaries or heirs, as the case may be, as follows:

(a) General Rule. As soon as administratively feasible following the Scheduled
Vesting Date (but in no event later than December 31st of the year in which such
Scheduled Vesting Date occurs), all Shares issuable pursuant to Units that
become vested in accordance with Sections 2(a) through 2(c) hereof shall be
distributed to Participant, or in the event of Participant’s death, to the
representatives of Participant or to any Person to whom the Units have been
transferred by will or the applicable laws of descent and distribution.

(b) Qualifying Termination Distributions. As soon as administratively feasible
following a Separation From Service in connection with a Qualifying Termination
(and in any case no later than 60 days following such Separation From Service
except as otherwise provided in this Section 3(b)), all Shares issuable pursuant
to Units that become vested in accordance with Sections 2(d) hereof shall be
distributed to Participant. Notwithstanding the foregoing, any Shares issuable
to a Specified Employee (as defined in Section 10) as a result of a Separation
From Service in connection with a Qualifying Termination will not be delivered
to such Specified Employee until the date that is six months and one day after
the date of the Separation From Service. If in connection with a Change in
Control the Units are adjusted, or units in the acquiring or surviving entity
are substituted for the Units, or the Plan is terminated, in each case as
permitted under the Plan and in accordance with Section 409A, then the terms of
such adjustment, substitution or plan termination will govern the treatment of
the Units, including the time and manner of settlement of the Units.

 

-2-



--------------------------------------------------------------------------------

(c) Distributions Following Retirement or Disability. If a Participant has a
Separation From Service due to Retirement or Disability (so long as such
Separation From Service is not in connection with a Qualifying Termination), the
distribution of Shares with respect to Units will not be accelerated, and Shares
will be distributed as soon as administratively feasible following the
applicable Scheduled Vesting Dates (but in no event later than December 31st of
the year in which such Scheduled Vesting Date occurs).

(d) Distributions Following Death. As soon as administratively feasible
following the death of a Participant (but in no event later than 90 days
following such death) all Shares issuable pursuant to Units that become vested
pursuant to Section 2(c) shall be distributed to the Participant.

In the event that the number of Shares distributable pursuant to this Section 3
is a number that is not a whole number, then the number of Shares distributed
shall be rounded down to the nearest whole number.

4. Rights as Shareholder; Dividend Equivalents

Prior to the distribution of Shares with respect to Units pursuant to Section 3
above, Participant shall not have ownership or rights of ownership of any Shares
underlying the Units; provided, however, that Participant shall be entitled to
accrue cash Dividend Equivalents on outstanding Units (i.e. Units that have not
been forfeited, cancelled or settled), whether vested or unvested, if cash
dividends on the Common Stock are declared by the Board on or after the Grant
Date. Prior to the Determination Date, Participant will accrue cash Dividend
Equivalents on Units equal to the Target Award Number. Specifically, when cash
dividends are paid with respect to a share of outstanding Common Stock, an
amount of cash per Unit equal to the cash dividend paid with respect to a share
of outstanding Common Stock will be accrued with respect to each Unit in
Participant’s Target Award Number. On the Determination Date, the dollar amount
of Participant’s cumulative accrued Dividend Equivalents as of the Determination
Date will be multiplied by Participant’s Target Award Number Percentage to
determine the amount of cash Dividend Equivalents that will be paid to
Participant. Dividend Equivalents will be paid in cash as soon as
administratively feasible following the date on which the underlying Units
giving rise to the Dividend Equivalents are settled and paid out, but in no
event later than December 31st of the year in which the underlying Units are
distributed in accordance with Section 3. The Dividend Equivalents shall be
treated as earnings on, and as a separate amount from, the Units for purposes of
Section 409A of the Code.

5. Restriction on Transfer

Except for transfers by will or the applicable laws of descent and distribution,
the Units cannot be sold, assigned, transferred, gifted, pledged, or in any
manner encumbered, alienated, attached or disposed of, and any purported sale,
assignment, transfer, gift, pledge, alienation, attachment or encumbrance shall
be void and unenforceable against the Company. No such attempt to transfer the
Units, whether voluntary or involuntary, by operation of law or otherwise
(except by will or laws of descent and distribution), shall vest the purported
transferee with any interest or right in or with respect to the Units or the
Shares issuable with respect to the Units.

6. Securities Law Compliance

The delivery of all or any of the Shares in accordance with this Award shall be
effective only at such time that the issuance of such Shares will not violate
any state or federal securities or other laws. The Company is under no
obligation to effect any registration of the Shares under the Securities Act of
1933 or to effect any state registration or qualification of the Shares. The
Company may, in its sole discretion, delay the delivery of the Shares or place
restrictive legends on such Shares in order to ensure that the issuance of any
Shares will be in compliance with federal or state securities laws and the rules
of the New York Stock Exchange or any other exchange upon which the Common Stock
is traded.

 

-3-



--------------------------------------------------------------------------------

7. Income Tax Withholding

In order to comply with all applicable federal, state, local and foreign income
and payroll tax laws or regulations, the Company may take such action as it
deems appropriate to ensure that all applicable withholding, income or other
taxes, which are the sole and absolute responsibility of Participant, are
withheld or collected from Participant. Without limiting the foregoing, the
Company may, but is not obligated to, permit or require the satisfaction of tax
withholding obligations through net Share settlement at the time of delivery of
Shares (i.e. the Company withholds a portion of the Shares otherwise to be
delivered with a Fair Market Value, as such term is defined in the Plan, equal
to the amount of such taxes, but only to the extent necessary to satisfy certain
statutory withholding requirements to avoid adverse accounting treatment under
ASC 718) or through an open market sale of Shares otherwise to be delivered, in
each case pursuant to such rules and procedures as may be established by the
Company.

8. Miscellaneous

(a) The Agreement is issued pursuant to the Plan and is subject to its terms.
The Plan is available for inspection during business hours at the principal
office of the Company. In addition, the Plan may be viewed on the Fidelity
Website at www.netbenefits.com (or the website of any other stock plan
administrator selected by the Company in the future).

(b) The Agreement shall not confer on Participant any right with respect to
continuance of employment with the Company or any Affiliate, nor will it
interfere in any way with the right of the Company or any Affiliate to terminate
such employment at any time.

(c) Participant acknowledges that the grant, vesting or any payment with respect
to this Award, and the sale or other taxable disposition of the Shares issued
with respect to the Units hereunder may have tax consequences pursuant to the
Code or under local, state or international tax laws. It is intended that the
Award shall comply with Section 409A of the Code, and the provisions of the
Agreement and the Plan shall be construed and administered accordingly. Any
amendment or modification of the Award (to the extent permitted under the terms
of the Plan), will be undertaken in a manner intended to comply with
Section 409A, to the extent applicable. Notwithstanding the foregoing, there is
no guaranty or assurance as to the tax treatment of the Award. Participant
acknowledges that Participant is relying solely and exclusively on Participant’s
own professional tax and investment advisors with respect to any and all such
matters (and is not relying, in any manner, on the Company or any of its
employees or representatives). Participant understands and agrees that any and
all tax consequences resulting from the Award and its grant, vesting, amendment,
or any payment with respect thereto, and the sale or other taxable disposition
of the Shares acquired pursuant to the Award, is solely and exclusively the
responsibility of Participant without any expectation or understanding that the
Company or any of its employees or representatives will pay or reimburse
Participant for such taxes or other items.

9. Venue

Any claim or action brought with respect to this Award shall be brought in a
federal or state court located in Minneapolis, Minnesota.

10. Definitions

For purposes of the Agreement, the following terms shall have the definitions as
set forth below:

(a) “Change in Control” shall have the meaning ascribed to it in the Plan, but
only if the event or circumstances constituting such change in control also
constitute a change in ownership or effective control of the Company, or a
change in the ownership of a substantial portion of the assets of the Company,
within the meaning of Section 409A of the Code.

(b) “Disability” means leaving active employment and qualifying for and
receiving disability benefits under the Company’s long-term disability programs
as in effect from time to time.

(c) “Qualifying Termination” means:

(A) Participant’s Separation From Service as a result of the Company’s
termination of Participant’s employment for any reason other than Cause within
12 months following a Change in Control, provided that such a termination will
not be a Qualifying Termination if: i) the Company has notified the Participant
in writing more than 30 days prior to the Announcement Date that Participant’s
employment is not expected to

 

-4-



--------------------------------------------------------------------------------

continue for more than 12 months following the date of such notification, and
Participant’s employment is in fact terminated within such 12 month period; or
ii) Participant has announced in writing, prior to the date the Company provides
a Notice of Termination to Participant, that Participant intends to terminate
his or her employment; or

(B) Participant’s Separation From Service as a result of Disability within 12
months following a Change in Control; or

(C) Participant’s Separation From Service (other than as a result of
Participant’s termination of employment by the Company for Cause) within 12
months following a Change in Control, if, at the time of such Separation From
Service, Participant is age 55 or older and has had 10 or more years of
employment with the Company or its Affiliates following such Participant’s most
recent date of hire by the Company or its Affiliates.

For purposes of this definition, the term Company shall be deemed to include any
Person that has assumed this Award (or provided a substitute award to
Participant) in connection with a Change in Control.

(d) “Retirement” means a Separation From Service (other than for Cause) by a
Participant who is age 55 or older and has had 10 or more years of employment
with the Company or its Affiliates following such Participant’s most recent date
of hire by the Company or its Affiliates.

(e) “Separation From Service” means a Participant’s separation from service with
the Company and its affiliates, as determined under Treasury Regulation section
1.409A-1(h)(1), provided, that the term “affiliate” shall mean a business entity
which is affiliated in ownership with the Company and that is treated as a
single employer under the rules of section 414(b) and (c) of the Code (applying
the eighty percent common ownership standard).

(f) “Specified Employee” shall mean any Participant who is a specified employee
for purposes of section 1.409A-1(i) of the U.S. Treasury Regulations, determined
in accordance with the rules set forth in the separate document entitled “U.S.
Bank Specified Employee Determination.”

Appendix

Vesting Schedule

<Vesting Schedule>

 

-5-



--------------------------------------------------------------------------------

EXHIBIT A TO

PERFORMANCE RESTRICTED STOCK UNIT AWARD AGREEMENT

This Exhibit A to the Performance Restricted Stock Unit Award Agreement sets
forth the manner in which the Final Award Number will be determined for each
Participant.

Definitions

Capitalized terms used but not defined herein shall have the same meanings
assigned to them in the Plan, and the Performance Restricted Stock Unit Award
Agreement. The following terms used in the text of this Exhibit A and in the ROE
Performance Matrix shall have the meanings set forth below:

“Company ROE Maximum” means ____%.

“Company ROE Minimum” means ____%.

“Company ROE Result” means the ROE achieved by the Company during the
Performance Period.

“Company ROE Target” means ____%.

“Determination Date” means the date on which the Final Award Number is
determined, which date shall not be later than 45 days after the last day of the
Performance Period.

“Final Award Number” means the “Final Award Number” determined in accordance
with this Exhibit A.

“Peer Group Companies” means the following companies:
____________________________________.

“Peer Group ROE Ranking Maximum” means the ____ percentile.

“Peer Group ROE Ranking Minimum” means the ____ percentile.

“Peer Group ROE Ranking Target” means the ____ percentile.

“Peer Group ROE” means the ROE achieved by the Peer Group Companies during the
Performance Period.

“Peer Group ROE Ranking” means the percentile rank of the Company ROE Result
relative to Peer Group ROE.

“Performance Period” means the period commencing on January 1, 20__ and ending
December 31, 20__.

“ROE” means (a) net income applicable to the common shareholders of a company
during the Performance Period, divided by (b) that company’s average common
shareholders’ equity during the Performance Period.

“ROE Performance Matrix” means the ROE Performance Matrix set forth in this
Exhibit A.

“Target Award Number” means the “Target Award Number” set forth in a
Participant’s Performance Restricted Stock Unit Award Agreement.

“Target Award Number Percentage” means the “Target Award Number Percentage”
determined in accordance with the ROE Performance Matrix and the related rules
set forth in this Exhibit A.

 

-6-



--------------------------------------------------------------------------------

Determination of Final Award Number

Each Participant has been granted a number of Units equal to the Target Award
Number. The Target Award Number will be adjusted upward or downward depending on
(a) whether the Company ROE Result is greater or less than the Company ROE
Target, and (b) the Peer Group ROE Ranking. The Final Award Number for each
Participant will be determined by multiplying (i) the Target Award Number
Percentage by (ii) the Target Award Number. The Target Award Number Percentage
will be determined in accordance with the following ROE Performance Matrix and
the related rules below:

ROE PERFORMANCE MATRIX

 

Company
ROE

Result

(Vertical
Axis)

        Target Award Number Percentage      Company ROE Maximum (__%) or more   
  75 %      125 %      150 %     Company ROE Target (___%)      50 %      100 % 
    125 %    

Company ROE Minimum (___%) or less

(but greater than zero)

     25 %      50 %      75 %     Company ROE is 0% or less      0 %      0 %   
  0 %            Peer Group
ROE Ranking
Minimum
or below     Peer Group
ROE
Ranking
Target     Peer Group
ROE Ranking
Maximum
or above          




Peer Group ROE Ranking


(Horizontal Axis)

 


 

In determining the Target Award Number Percentage in accordance with the ROE
Performance Matrix, the following rules will apply:

 

  •  

If the Company ROE Result is greater than the Company ROE Minimum and less than
the Company ROE Target, the Target Award Number Percentage on the vertical axis
will be determined by interpolation of the Company ROE Result between the
Company ROE Minimum and the Company ROE Target.

 

  •  

If the Company ROE Result is greater than the Company ROE Target and less than
the Company ROE Maximum, the Target Award Number Percentage on the vertical axis
will be determined by interpolation of the Company ROE Result between the
Company ROE Target and the Company ROE Maximum.

 

  •  

If the Peer Group ROE Ranking is greater than the Peer Group ROE Ranking Minimum
and less than the Peer Group ROE Ranking Target, the Target Award Number
Percentage on the horizontal axis will be determined by interpolation of the
Peer Group ROE Ranking between the Peer Group ROE Minimum and the Peer Group ROE
Target.

 

  •  

If the Peer Group ROE Ranking is greater than the Peer ROE Group Ranking Target
and less than the Peer Group ROE Ranking Maximum, the Target Award Number
Percentage on the horizontal axis will be determined by interpolation of the
Peer Group ROE Ranking between the Peer Group ROE Target and the Peer Group ROE
Maximum.

 

-7-



--------------------------------------------------------------------------------

  •  

After the Target Award Number Percentage on each of the vertical axis and
horizontal axis has been determined, the actual Target Award Number Percentage
will be determined by interpolation of the data points (i.e., the percentages)
set forth in the ROE Performance Matrix.

 

  •  

In no event shall the Target Award Number Percentage be greater than 150.0%.

The Final Award Number for each Participant shall be determined by the Committee
on the Determination Date.

Committee Determinations

The Committee shall make all determinations necessary to arrive at the Final
Award Number for each Participant. The Committee shall determine the Company ROE
Result by reference to the Company’s audited financial statements as of and for
the year ending on the last day of the Performance Period. The Committee shall
determine the Peer Group ROE Ranking by reference to publicly available
financial information regarding the Peer Companies. Any determination by the
Committee pursuant to this Exhibit A will be binding upon each Participant and
the Company.

No Fractional Units

In the event the Final Award Number is a number of Units that is not a whole
number, then the Final Award Number shall be rounded down to the nearest whole
number.

 

-8-